DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's amendments filed on 12/28/2020. Claims 1-10 are pending for this examination.

Acknowledgement

Claims 1, 6 and 9 have been amended.
In light of the applicant’s amendment the 35 USC 112(b) rejection of claim 1 has been withdrawn.
A copy of International search report dated September 30, 2016 and application WO 2017011718 have not been provided and have not been considered.


Allowance

Claims 1-10 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reason for allowance: 

The closest prior art of record, Droppo et al. (hereinafter Droppo), “Methods to Register Models and Input/Output Parameters for Integrated Modeling”, International Environmental Modelling and Software Society (iEMSs) 2010, Whelan et al. (hereinafter Whelan) “Concepts of a Framework for Risk Analysis In Multimedia Environmental Systems”, 1997, Pacific Northwest National Laboratory, Richland, Washington, and Roman et al. (hereinafter Roman) Publication No.: US 2006/0020689, taken either singly and/or in combination with other cited prior arts, do not teach or render obvious the invention as recited in the independent claims. More specifically, when taken in the context of the claim as a whole, the prior arts do not teach the limitations of: 

Claim 1: 
... “using, by the PF, the label to retrieve a computation function (CF), the first VMS including a first input key-pair mapped to an input argument of the CF and to the first input key-value pair of the CGDM and an output key-pair mapped to an output parameter of the CF and to the output key-value pair of the CGDM; and

operating, by the PF, the retrieved CF using the first VMS, wherein the first input key-pair of the first VMS includes a first input key that is mapped to the input argument of the CF and a second input key that is mapped to the first input key-value pair of the CGDM.”
Claim 6: 
….”a third graphical user interface that presents at least one PF stored in the second database to enable a user to generate the computer program using the presented at least one PF, wherein the PF is configured to receive a computational goal data message (CGDM) comprising a first input key-value pair and an output key-value pair based on input and output requirements of the service, wherein the computer program comprises a variable matching structure sequence (VMSS) including a label to identify the CF and a first variable matching structure (VMS) associated with the label, the first VMS including a first input key-pair mapped to an input parameter of the CF and to the first input key-value pair of the CGDM and an output key-pair mapped to an output parameter of the CF and to the output key-value pair of the CGDM, and wherein the CGDM is associated with the VMSS to enable the PF to invoke the CF according to the first VMS, wherein the first input key-pair of the first VMS includes a first input key that is mapped to the input parameter of the CF and a second input key that is mapped to the first input key-value pair of the CGDM.”

Droppo teaches use of a wrapper functions to feed input data and receive output data from main functions, where the main functions may be dissimilar components using dissimilar computing languages and different databases. The wrapper functions assimilate these dissimilar functions. Whelan teaches a data structure used for mapping wrapper functions’ input and output parameters to the main functions parameters. Roman teaches indexing a data structure.  

However, none of the prior arts mentioned above teach the claim limitations as recited in claims 1 and 6. 

As prior arts of record do not teach and/or suggest these claimed limitations, the independent claims 1 and 6, these claims are allowed because they include the above limitations. The remaining pending claims are allowed because they are dependent on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN M MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on 12:00PM-9:00PM Eastern. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        February 17, 2021